DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with George Kaplan (#28,375) on December 8, 2021.
The application has been amended as follows:
Claim 1: (Currently Amended) An arrangement for earthing a DC intermediate link comprising 
.]] two conducting members 
[[.]] a first contact member 
[[.]] second contact members 
[[.]] a handle
Claim 2. (Currently Amended) An arrangement according to claim 1, comprising 
Claim 3. (Currently Amended) An arrangement according to claim 2, wherein 
Claim 4. (Currently Amended) An arrangement according to claim 1 wherein 
Claim 5. (Currently Amended) An arrangement according to claim 4, wherein 
Claim 6. (Currently Amended) An arrangement according to claim 5, wherein 
Claim 7. (Currently Amended) An arrangement according to claim 1 
Claim 8. (Currently Amended) An arrangement according to claim 7, wherein 
Claim 9. (Currently Amended) An arrangement according to claim 7 wherein 
Claim 10. (Currently Amended) An arrangement according to claim 1 comprising 
Claim 11. (Currently Amended) An arrangement according to configured to be arranged inside a converter casing with said handle  close 
Claim 12. (Currently Amended) An arrangement according to claim 1 wherein 
Claim 13. (Currently Amended) An arrangement according to claim 12, wherein 
Claim 14. (Currently Amended) A method for earthing a DC intermediate link and claim 1, comprising .]] opening a front cover of a converter casing 
[[.]] pulling the handle 
Claim 15. (Currently Amended) A method according to claim 14, comprising 
Claim 16. (Currently Amended) A track-bound vehicle having for at least one [[,]]  converter on board thereof, an arrangementclaim 1 
Claim 17. (Currently Amended) An arrangement according to claim 3, wherein said first contact members 
Claim 18. (Currently Amended) An arrangement according to claim 2, wherein said first contact members 
Claim 19. (Currently Amended) An arrangement according to claim 18, wherein said second contact members 
Claim 20. (Currently Amended) An arrangement according to claim 17, wherein said second contact members 
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, the closest prior art references of record failed to teach or suggest an arrangement for earthing a DC intermediate link connected to a converter on board a track-bound vehicle, configured to be permanently arranged on board a track-bound vehicle and comprising : two conducting 
Dilley et al. (US 2016/0315540) discloses an electrical power conversion system includes an alternating current (AC)-to-direct current (DC) power converter that is configured to convert power between AC power and DC power. The AC-to-DC power converter includes switching legs that each connect to a phase of the AC power. Each of the switching legs includes two electronic devices connected in series with one another between a positive DC bus terminal and a negative DC bus terminal. The electrical power conversion system also includes a 
Dilley et al. (US 10/892,682) discloses an electrical power conversion system includes an alternating current (AC)-to-direct current (DC) power converter that is configured to convert power between AC power and DC power. The AC-to-DC power converter includes switching legs that each connect to a phase of the AC power. Each of the switching legs includes two electronic devices connected in series with one another between a positive DC bus terminal and a negative DC bus terminal. The electrical power conversion system also includes a DC-to-DC power converter that is configured to convert power between the DC bus power and DC terminal power via a positive DC terminal and a negative DC terminal. The DC-to-DC power converter is configured to control a differential voltage between the positive and negative DC terminals and a common-mode voltage that is between a neutral of the AC power and each of the positive and 
However, the closest references of record recited above failed to teach or suggest the limitations recited above with respect to claims 1-20 in combination with the other elements recited in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        12/9/21

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836